                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

DEBORAH L. TAYLOR,                                      §
                                                        §
        Plaintiff,                                      §
                                                        §
v.                                                      §      Civil Action No. 4:18-cv-00765-O-BP
                                                        §
ANDREW M. SAUL, Commissioner of                         §
Social Security1,                                       §
                                                        §
        Defendant.                                      §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

     Plaintiff filed this action on September 15, 2019, seeking judicial review of a final

adverse decision of the Commissioner of Social Security (“Commissioner”), who denied

her application for a period of disability and disability insurance benefits under Title II of

the Social Security Act, 42 U.S.C. § 405(g). See Compl., ECF No. 1. The Commissioner

has filed an answer, see Answer, ECF No. 10, and a certified copy of the transcript of the

administrative proceedings, see SSA Admin. R. (hereinafter, “Tr.”), ECF No. 12, including

the hearing before the Administrative Law Judge (“ALJ”). The parties have briefed the

issues. See Pl.’s Br., ECF No. 14; Def.’s Br., ECF No. 15; Pl.’s Reply, ECF No. 16.

Pursuant to 28 U.S.C. § 636(b), the case was referred to United States Magistrate Judge

Hal R. Ray, Jr., for review and submission of proposed findings of fact and



1
  On June 17, 2019, Andrew Saul assumed the office of Commissioner of the Social Security Administration,
replacing Nancy A. Berryhill, who was the Acting Commissioner of the Social Security Administration. The Court
automatically substitutes Andrew Saul as Defendant pursuant to Fed. R. Civ. P. 25(d). See also section 405(g) of the
Social Security Act, 42 U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office
of Commissioner of Social Security). Title II governs disability insurance benefits. See 42 U.S.C. §§ 401-34.
recommendation for disposition. On September 6, 2019, the United States Magistrate

Judge filed his Findings, Conclusions and Recommendation (“Report”), recommending

that the Court reverse the final decision of the Commissioner and remand the action for

further proceedings. Report, ECF No. 17. Defendant filed timely objections to the Report

on September 13, 2019. Objections, ECF No. 19. Plaintiff filed a response to Defendant’s

objections. Rep., ECF No. 20.

    For the reasons that follow, the Court accepts the Report after reviewing all relevant

matters of record, including the pleadings, legal briefing, transcript of the administrative

record, Report, the filed objections, and the Response, in accordance with 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b)(3).

    I.      BACKGROUND

    Plaintiff alleges disability based on asthma, obesity, lumbar spondylolisthesis,

hypertension, and obstructive sleep apnea. Tr. 17. After her application for disability

insurance benefits was denied initially and on reconsideration, Plaintiff requested a hearing

before an ALJ. Tr. 14. That hearing was held on January 3, 2017, in Fort Worth, Texas. Id.

At the time of the hearing Plaintiff was sixty years old. She completed high school and one

year of college, and she had past relevant work experience as an “Office

Manager/Reception/Custome [sic].” Tr. 178. The ALJ found that Plaintiff was not disabled

and, therefore, not entitled to disability insurance benefits. At step one of the five-step

sequential process,2 the ALJ found that Plaintiff had not engaged in substantial gainful


2
  The Commissioner has promulgated a five-step sequential process to be used by hearing officers in
evaluating a disability claim. See 20 C.F.R. § 404.1520(b)-(f); Audler v. Astrue, 501 F.3d 446, 447-48 (5th

                                                    2
activity since September 29, 2011, the alleged onset date. Tr. 17. At step two, the ALJ

determined that Plaintiff had severe impairments of asthma, obesity, lumbar

spondylolisthesis, hypertension, and obstructive sleep apnea. Id. At step three, the ALJ

found that her impairments did not meet or medically equal an impairment listed in the

social security regulations. Id. At step four, the ALJ concluded that Plaintiff retained the

residual functional capacity (“RFC”)3 to perform light work as defined in 20 C.F.R.

404.1567(b) with specified limitations, that Plaintiff was capable of performing past

relevant work (“PRW”)4 as an office manager and a documentation billing clerk, and that

this work did not require the performance of work-related activities precluded by Plaintiff’s



Cir. 2007). The hearing officer is required to ascertain: (1) whether the claimant is currently engaging in
substantial gainful activity; (2) whether the claimant has a severe impairment; (3) whether the claimant has
an impairment that “meets or equals a listed impairment in Appendix 1” of the regulations; (4) if the
claimant has a “severe impairment” under the regulations, whether the claimant can perform his past work
despite any limitations; and (5) if the claimant does not have the residual functional capacity to perform
past work, whether the claimant can perform any other gainful and substantial work in the economy,
considering his age, education, work experience, and residual functional capacity. 20 C.F.R. § 404.1520(b)-
(f). In the first four steps of the evaluation process, the claimant bears the burden of proving disability; on
the fifth step, the burden shifts to the Commissioner to show that there is substantial work in the national
economy that claimant can perform. Bowen v. Yuckert, 482 U.S. 137, 146 (1987); Copeland v. Colvin, 771
F.3d 920, 923 (5th Cir. 2014) (citation omitted); Audler, 501 F.3d at 448. If the Commissioner meets this
burden, the claimant must then prove that he cannot in fact perform the work suggested. Waters v. Barnhart,
276 F.3d 716, 718 (5th Cir. 2002). A finding that the claimant is disabled or not disabled at any point in the
five-step review is conclusive and terminates the analysis. Copeland, 771 F.3d at 923; Lovelace v. Bowen,
813 F.2d 55, 58 (5th Cir. 1987) (citation omitted).
3
  Residual functional capacity (“RFC”) refers to the claimant’s ability to do work despite any physical or
mental impairments. 20 C.F.R. § 404.1545(a). The ALJ is responsible for assessing and determining
residual functional capacity at the administrative hearing level. Id. § 404.1546. “RFC is an assessment of
an individual’s ability to do sustained work-related physical and mental activities in a work setting on a
regular and continuing basis.” Soc. Sec. Ruling, SSR 96-8p (S.S.A. 1996). The assessment should be based
on all relevant evidence in the case record, including opinions submitted by treating physicians or other
acceptable medical sources. 20 C.F.R. § 404.1545; SSR 96-8p. The RFC assessment “must include a
resolution of any inconsistencies in the evidence.” Myers v. Apfel, 238 F.3d 617, 620 (5th Cir. 2001).
4
  Past relevant work (“PRW”) refers to work that claimant was already able to do, which shows that claimant
may be expected to do that work. This work experience applies when it was performed within fifteen years
of the date of adjudication (or when the disability insured status requirement was last met, if earlier), lasted
long enough for claimant to learn to do it, and when it was substantial gainful activity. 20 C.F.R. §
404.1565(a).

                                                       3
residual functional capacity. Tr. 19-25. Due to his determination at step four, that Plaintiff

could return to her PRW as generally performed, the ALJ did not render a determination at

step five. Tr. 26.

   Plaintiff appealed the ALJ’s decision to the Appeals Council, and the Council affirmed

the ALJ’s decision on May 2, 2018. Tr. 6-7. Plaintiff then filed this action in federal district

court and argues that both the ALJ and Appeals Council violated Social Security

Administration (“SSA”) policy by using “as generally performed” as the standard in their

step four determination despite the fact that Plaintiff’s PRW was a composite job. Plaintiff

contends that remand is required for a proper vocational finding free of legal error.

   On September 6, 2019, the magistrate judge issued his Report accepting Plaintiff’s

arguments that the ALJ committed legal error at step four when he determined that Plaintiff

could return to her PRW “as generally performed,” and recommending the Court reverse

the Commissioner’s decision and remand the action for further proceedings. The magistrate

judge found that Plaintiff’s PRW was a composite job, that the ALJ committed legal error

at step four “when he determined that Plaintiff could return to her PRW ‘as generally

performed’” even though he consulted a vocational expert, and that Plaintiff did not waive

the error by not cross-examining the vocational expert on this topic. Report 5-6, 8, 11, ECF

No. 17.

   On September 13, 2019 the Commissioner filed objections to the Report. See ECF No.

19. Plaintiff filed a response to the Commissioner’s objections on September 17, 2019. See

ECF No. 20.

   II.     LEGAL STANDARD

                                               4
   The Court conducts a de novo review of the portions of the Report to which a party

objects. Anything that the Commissioner did not specifically object to is reviewed for plain

error. To be specific, an objection must identify the specific finding or recommendation to

which objection is made, state the basis for the objection, and specify the place in the

magistrate judge’s report and recommendation where the disputed determination is found.

An objection that merely incorporates by reference, or refers to, the briefing before the

magistrate judge is not specific. Failure to file specific written objections will bar the

aggrieved party from appealing the factual findings and legal conclusions of the magistrate

judge that are accepted or adopted by the district court, except upon grounds of plain error.

See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996),

superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

   Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a whole and

whether the Commissioner applied the proper legal standards to evaluate the evidence. See

42 U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014) (citation

omitted); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995); Austin v. Shalala, 994 F.2d

1170, 1174 (5th Cir. 1993). “Substantial evidence is such relevant evidence as a responsible

mind might accept to support a conclusion.” Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir.

2001); Richardson v. Perales, 402 U.S. 389, 401 (1977); accord Copeland, 771 F.3d at

923. It is more than a scintilla, but less than a preponderance. Boyd, 239 F.3d at 704;

Perales, 402 U.S. at 401; Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989). The

district court may not reweigh the evidence or substitute its own judgment for that of the

                                             5
Commissioner. Copeland, 771 F.3d at 923; Harris v. Apfel, 209 F.3d 413, 417 (5th Cir.

2000); Johnson v. Bowen, 864 F.2d 340, 343 (5th Cir. 1988). The Court must scrutinize

the record, however, to ascertain whether substantial evidence supports the

Commissioner’s findings. Hollis v. Bowen, 837, F.2d 1378, 1383 (5th Cir. 1988).

“Conflicts in the evidence are for the Commissioner and not the courts to resolve.” Newton

v. Apfel. 209 F.3d 448, 452 (5th Cir. 2000) (citation omitted). A finding of no substantial

evidence is appropriate only when there is no medical evidence or credible evidentiary

choices in the record to support the Commissioner’s decision. Johnson, 864 F.2d at 343-

44.

      A disabled worker is entitled to monthly benefits under the Social Security Act if certain

conditions are met. 42 U.S.C. § 423(a). The Act defines “disability” as the inability to

engage in substantial gainful activity by reason of any medically determinable physical or

mental impairment that can be expected to result in death or last for a continued period of

twelve months. Id. § 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook v. Heckler,

750 F.2d 391, 393 (5th Cir. 1985). To determine whether a claimant is disabled and thus

entitled to disability benefits, the Commissioner employs a sequential five-step analysis.

See n.2.

      III.   ANALYSIS

      Defendant objects to the magistrate judge’s findings and conclusion that Plaintiff’s

PRW as an office manager and documentation billing clerk was a composite job, and

thereby, under the Program Operations Manual System (“POMS”), necessitated the

standard of “as usually performed” rather than “as generally performed” when making a

                                                6
determination under step four of the five-step sequential process. After conducting a de

novo review of the issues raised in the Commissioner’s objections, as required by 28 U.S.C.

§ 636(b)(1) and Rule 72(b)(3), the Court determines that the magistrate judge’s findings

and conclusions are correct and accepts them as those of the Court. Accordingly, the Court

overrules Defendant’s objections, reverses the Commissioner’s decision, and remands

this action for further proceedings.

   The Court will first address the Commissioner’s objection to the magistrate judge’s

finding that Plaintiff’s PRW as an office manager and documentation billing clerk was a

composite job.

   A. Plaintiff’s Past Relevant Work was a Composite Job.

   The Commissioner contends that, Plaintiff’s PRW consisted of two distinct jobs rather

than a combination occupation, and that the magistrate judge erred in finding that

Plaintiff’s PRW as an office manager and documentation billing clerk was a composite job.

Having conducted a de novo review, and for the reasons that follow, the Court overrules

the Commissioner’s objection.

   A composite job has “significant elements of two or more occupations and, as such,

ha[s] no counterpart in the DOT” (Dictionary of Occupational Titles). Soc. Sec. Ruling,

SSR 82-61 (1982). Further, PRW may be a composite job if it requires consulting multiple

DOT occupations to locate the main duties of the PRW as described by the claimant. POMS

DI 25005.020(B) (S.S.A.), 2011 WL 4753471 (eff. Apr. 13, 2017).

   Here,    the   record    shows      that   Plaintiff   listed   her   PRW   as   “Office

Manager/Reception/Custome [sic],” and described her responsibilities to the ALJ as having

                                               7
many duties which included preparing letters of credit to banks, setting up trucking to

deliver hides, preparing health certificates, and bills of lading. Tr. 178, Tr. 37-38, ECF No.

12.     The   state   agency    adjudicator    listed   Plaintiff’s   PRW     as   “OFFICE

MANAGER/RECEPTION/CUSTO.” Tr. 74, ECF No. 12. Further, the vocational expert

classified Plaintiff’s PRW as involving “two different type jobs . . . office manager . . .

[and] documentation billing clerk,” both of which are listed as separate occupations in the

DOT. Dictionary of Occupational Titles 169.167-034, 214.362-014. Tr. 51, ECF No. 12.

      Based upon the record, the Court finds that Plaintiff’s PRW was a composite job

because it involved significant elements of the two occupations of office manager and

documentation billing clerk as set out by SSR 82-61. Plaintiff was performing the

responsibilities of both office manager and documentation billing clerk; her main

occupational duties could only be found by consulting the DOT sections of both office

manager and documentation billing clerk, which, according to POMS, would further

indicate that Plaintiff’s occupation was a composite job. For the above-stated reasons, the

Court overrules the Commissioner’s objection to the magistrate judge’s finding that

Plaintiff’s PRW was a composite job.

      B. The ALJ Committed Legal Error at Step Four of the Sequential Evaluation

         Process When He Determined that Plaintiff Could Return to Her Past Relevant

         Work “as Generally Performed.”




                                              8
    The Commissioner contends that, even if Plaintiff’s PRW was a composite job, the ALJ

was not barred from finding that a composite job could be done “as usually performed.”5

Specifically, the Commissioner argues that the POMS is not binding on the ALJ regardless

of SSR 13-2p, and further argues that the POMS states that they are instructions issued to

a limited set of agency employees. The Commissioner contends that, while the POMS is

issued to a limited set of employees, the Hearings, Appeals, and Litigation Law Manual

(“HALLEX”) is addressed to “hearing level and Appeals Council staff” and specifically

provides guidance for processing and adjudicating claims at the hearing, Appeals Council,

and civil action levels. HALLEX I-1-0-1 (S.S.A.), 2005 WL 1863821. Commissioner

further alleges that the existence and self stated application of HALLEX indicates that the

POMS was not meant to be binding on hearing level and Appeals Council staff. Having

conducted a de novo review, and for the reasons that follow, the Court overrules the

Commissioner’s objection.

    SSR 13-2p requires adjudicators at all levels of administrative review to follow agency

policy, as set out in instructions such as the POMS and the HALLEX. Soc. Sec. Ruling,

SSR 13-2p at *15 (2013). The agency’s policy states equivocally that when considering

PRW that was a composite job, it must not be evaluated “as generally performed in the

national economy.” POMS DI 25005.020(B). Rather, a claimant will only be found capable

of performing the composite job if they can perform all parts of the job. Id. “While POMS


5
  The Commissioner cites to SSR 82-61 which states, “[c]omposite jobs have significant elements of two
or more occupations and, as such, have no counterpart in the DOT. Such situations will be evaluated
according to the particular facts of each individual case. For those instances where available documentation
and vocational resource material are not sufficient to determine how a particular job is usually performed,
it may be necessary to utilize the services of a vocational specialist or vocational expert.”

                                                     9
guidelines do not have the force and effect of law, they do have some value, effect, and

persuasive force.” Bettery v. Comm’r of Soc. Sec., No. 14-03321, 2015 WL 4742296, at *8

n.9 (W.D. La. Aug. 10, 2015). “POMS are not binding on the Commissioner, but they may

be viewed as binding on an ALJ in a case that falls squarely within one of the provisions.”

Id. Generally, a court defers to POMS provisions unless it determines that they are

arbitrary, capricious, or contrary to law. Id. See also Craig v. Berryhill, No. 17-1715-EWD,

slip op. at 6 (M.D. La. Mar. 27, 2019). Further, “when the rights of individuals are affected,

an agency must follow its own procedures, even where the internal procedures are more

rigorous than otherwise would be required.” Newton, 209 F.3d at 459 (citing Hall v.

Schweiker, 660 F.2d 116, 119 (5th Cir. 1981)).

   As the Commissioner points out, the HALLEX allows an ALJ to obtain vocational

expert testimony when determining whether the claimant’s impairment(s) prevent the

performance of PRW. In the case at hand, the ALJ did just that and obtained testimony

from a vocational expert that Plaintiff “could perform [her] past relevant work as an office

manager and a documentation billing clerk as it is generally performed,” and then made

the determination that Plaintiff was “able to perform this past relevant work as generally

performed.” Tr. 26.

   Clearly, the Commissioner published SSR 13-2p which required adjudicators at all

levels to follow agency policy as set out in the POMS, as well as the HALLEX.

Additionally, the POMS provision squarely applies to the circumstances in this case, and

as the Fifth Circuit reiterated in Newton v. Apfel, an agency must follow its own procedures

when the rights of individuals are affected. Newton, 209 F.3d at 459.

                                             10
   In light of the clear guidance that POMS DI 25005.020(B) sets forth regarding the

standard by which to evaluate PRW that constitutes a composite job, the ALJ committed

legal error by failing to apply the proper standard when he assessed Plaintiff’s PRW as

“generally performed.” Although not having the same force and effect as a law, this POMS

provision appears to be a reasonable requirement for ALJs when approaching a claimant’s

PRW that consists of duties listed under more than one occupation or a combination of

jobs. As such, it is not arbitrary, capricious, or contrary to law, and in such cases, courts

generally should defer to these provisions. Bettery, 2015 WL 4742296 at *8 n.9, see also

Craig, slip op. at 6. For the above-stated reasons, the Court overrules the Commissioner’s

objection to the magistrate judge’s finding that the ALJ committed error by not following

the POMS at step four when he evaluated Plaintiff’s PRW “as generally performed.”

   IV.     CONCLUSION

   Having conducted a de novo review of all relevant matters of record in this case,

including the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge, the Commissioner’s filed objections, and the Plaintiff’s response, in accordance

with 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b)(3), the undersigned

District Judge believes that the Findings and Conclusions of the magistrate judge are

correct, and they are accepted as the Findings and Conclusions of the Court.

   Accordingly, it is ORDERED that the Commissioner’s decision is REVERSED AND

REMANDED.

         SO ORDERED on this 25th day of September, 2019.


                                                   _____________________________________
                                             11    Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
